 In the Matter of FARM TOOLS, INC., EMPLOYERandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, C. I. 0., PETITIONERCase No. 8-RC-602.-Decided February 9,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Bernard Ness,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed 1Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The question concerning representation :The Intervenor contends that a collective bargaining agreementbetween the Employer and Local 756, United Electrical, RadioMachine Workers of America, executed on November 6, 1941, consti-tutes a bar to this proceeding.The Employerjoins. the Petitioner inopposing this contention.By its terms the contract was to remain in effect until September 1,1942, and from year to year thereafter, unless either party gave writtennotice of its desire to change the contract 30 days before the end ofany contract year.1At the hearing, the Petitionermoved to strike the interventionby Local758, UnitedElectrical,Radio and Machine Workers of America,herein called the Intervenor, on theground that it had not made a sufficient showing of interest.As theIntervenor's showingof interest is an administrative matter notsubject tocollateralattack themotion is denied.88 NLRB No. 124.606 FARM TOOLS, INC.607On an unspecified date thereafter, Local 756 merged into and becamepart of Local 758, the Intervenor herein.Following its initial 1-yearperiod, the contract was no longer implemented in any respect.TheEmployer never thereafter recognized or dealt with either Local 756or with the Intervenor.Wage adjustments and changes in workingconditions have since been made unilaterally by the Employer.OnJuly 2, 1947, the Employer by letter notified the Intervenor's Interna-tional, through its local business agent, of its desire to effect cancella-tion of the contract.It seems clear, as the Petitioner asserts, that, because of its virtualabandonment, the 1941 agreement has long since lost all binding effecton the original parties or their successors.Apart from that aspect ofthis issue, however, it is certain that the 1947 cancellation notice, served.in accordance with the terms of the contract, effectively forestalledrenewal thereafter, even assuming that at that late date it retainedany vitality whatever.The contract therefore does not constitute a.bar to a present determination of representatives.4.The appropriate unit :We find, in accordance with the stipulation of the parties, that allproduction and maintenance employees at the Employer's Mansfield,Ohio, plant, including timekeepers, draftsmen and machine operatorsin the engineering department, but excluding office and clerical em-ployees, engineers in the engineering department, watchmen, guards,professional employees, and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.5.Determination of representatives :The parties agree that, in addition to those presently employed, allemployees temporarily laid off on November 2, 1949, are eligible tovote in any election in this proceeding.However, the Employer con-tends that of the latter, 26, who later received permanent dischargenotices, are ineligible to vote.The Petitioner opposes this contention.On November 2, 1949, the Employer shut down all plant operationsfor a period of 10 days because of a steel shortage and other economicproblems.Separation papers were not issued to the 154 employeesaffected, as the Employer expected full operation to be resumed assoon as possible.On December 2, 1949, the Employer notified 26 ofthese employees that they were permanently discharged ; none of thenhas since been recalled, although the Employer has resumed partialoperations.By December 15, 1949, the date of the hearing, approxi-mately 54 other employees had been recalled.The Employer has noseniority system at the present time. 608DECISIONS OF NATIONALLABOR RELATIONS BOARDOn the basis of the record before us, it does not appear that the em-ployees given final separation notices have any reasonable expectationof recall.We have held under similar circumstances that employeeswithout reasonable expectation of reemployment are ineligible to votein a representation election.2We conclude, therefore, that the 26employees who received permanent discharge notices from the Em-ployer are ineligible to vote in the election hereinafter directed.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the payroll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid payroll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether they desire tobe represented, for purposes of collective bargaining, by InternationalUnion, United Automobile, Aircraft & Agricultural Implement Work-ers of America, C. I. 0., or by Local 758, United Electrical, Radio &Machine Workers of America, or by neither.1Warner Brothers Company,83 NLRB 191.